                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                        CIVIL ACTION NO. 1:20-CV-00239-GCM
 OMORO STRONG ,

                 Plaintiff,

    v.                                                            ORDER

 ANDREW M. SAUL,

                 Defendant.


         THIS MATTER IS BEFORE THE COURT on the Motion for Admission Pro Hac Vice

(“Motion”) concerning David B. Goetz (Doc. No. 8).

         Upon review and consideration of the Motion, which was accompanied by submission of

the necessary fees, the Court hereby GRANTS the Motion.

         In accordance with Local Rule 83.1(b), Mr. Goetz is admitted to appear before this court

pro hac vice on behalf of Plaintiff Omoro Strong.

         IT IS SO ORDERED.

                                           Signed: December 2, 2020




           Case 1:20-cv-00239-GCM Document 9 Filed 12/02/20 Page 1 of 1
